Title: To John Adams from Isaac Stephens, 23 March 1798
From: Stephens, Isaac
To: Adams, John



To your High and mightyniss John Adams President of the United StatesSirConcord March the 23d 1798

please to Excuse my impirtunence in So oftin Reminding you of My Situation and misfortune Now one year Since my Ruturn hom and No Employ. or Business of any Kind I must Still implor your goodness for Som imploy a Number of Vesells is about to be imployd in the State Servis and Gallies General Lincoln Says have patience and all the petty places that I apply for Som great Man Says that he has a man for that place purhaps if the united States made war with the french I might get a place or part of a Small Living I shall Rely on your goodness Stand or fall. Som time Since I have thought Wheather you Did Not Take a Mess at my writing your Honour a Letter when at the Court of London obryin and was the projecter of that Letter and would have write Many more more impertenint But Lett that Matter Rest Obryin is Done well for him Self and I hope my Sailor that was offered him Self for a Mahommitian to Cruse for the americans on account that the americans would nNot Redeem him I am Sorrey for the party people in the united States for I think it must give you Much uneasyness in publick matters God protect you an family and may you Rise above all publick prints. Sir Som Small post of profet may offer and I hope I shall Not Escape your Notice Brigs Gallies and gun boats Som will want officers for I will not apply to any one Else from your Most obedient and Humble Servent I shall move into Boston in april a Line to the Honorable general Lincoln will be a favour that I Cannot Express

Isaac Stephens